Citation Nr: 1759377	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for pes planus, for the period since February 22, 2014.

2.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction has since been transferred to the RO in Detroit, Michigan.

The Veteran testified at two separate hearings in support of his claims, initially in October 2010 and more recently in May 2017, before two of the undersigned Veterans Law Judges (VLJs).  Transcripts of the hearings are of record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  At his May 2017 hearing, the Veteran was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, a veteran has the right to a hearing before all three VLJs involved in the panel decision.  The Veteran declined and waived his right to a third hearing.  Accordingly, the Board may proceed with appellate review of the claims.




At his May 2017 hearing, the Veteran also provided testimony as to the issues of entitlement to an initial compensable evaluation for bilateral hearing loss and entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  These issues are addressed in a separate decision signed only by the VLJ who held the May 2017 hearing.

With respect to the Veteran's appeal for an increased evaluation for pes planus, in December 2010, the Board remanded with instruction to obtain relevant records and provide VA examinations.  The appropriate records were obtained and the Veteran underwent a VA examination in March 2011.  In September 2012, the Board awarded a 10 percent evaluation for pes planus and denied higher ratings.  The Veteran appealed the denial of higher ratings for pes planus to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in a May 2013 order granting a joint motion for partial remand (JMPR).  In December 2013, the Board remanded with instruction to provide another VA examination in compliance with the JMPR.  The Veteran underwent an examination in February 2014 with an opinion provided in March 2014.  In May 2014, the Board again remanded with instruction to provide an adequate examination.  Another examination was provided in August 2014.  Finally, in April 2016, the Board denied an increased evaluation for pes planus prior to February 22, 2014, and remanded for the period thereafter with instruction to provide a more current examination.  An examination was provided in November 2016.  The Board is therefore satisfied that the instructions in its remands of December 2010, September 2012, December 2013, May 2014, and April 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's appeal for increased evaluations for PTSD and degenerative disc disease of the lumbar spine, in December 2010, the Board remanded the Veteran's appeal with instruction to obtain relevant records and provide VA examinations.  The appropriate records were obtained and the Veteran underwent VA examinations in February 2011 and March 2011.  In September 2012, the Board remanded again with instruction to obtain new records and to provide additional VA examinations.  In April 2016, the Board again remanded the issues regarding lumbar spine and PTSD with instruction to comply with the prior September 2012 remand.  Examinations were provided in November 2016, with a follow-up opinion provided in March 2017.  The Board is therefore satisfied that the instructions in its remands of December 2010, September 2012, and April 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period from February 22, 2014, pes planus was not productive of bilateral pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasms of the tendo Achillis on manipulation, and no improvement by orthopedic shoes or appliances, or of the functional equivalent thereof.

2.  The Veteran's acquired psychiatric disabilities are productive of occupational and social impairment with reduced reliability and productivity.
 
3.  The Veteran's lumbar spine disability is not productive of incapacitating episodes, ankylosis, forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, radiculopathy, or the functional equivalent thereof.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for pes planus, for the period from February 22, 2014, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).



2.  The criteria for an initial evaluation of 50 percent, but not in excess thereof, for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. 


In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Pes Planus

The Veteran seeks an increase to his 30 percent rating for bilateral pes planus, for the period from February 22, 2014.

The Veteran's bilateral pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, acquired pes planus.  Acquired pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  His current 30 percent rating is warranted for bilateral severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for bilateral pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasms of the tendo Achillis on manipulation, and no improvement by orthopedic shoes or appliances.  


Alternative and additional Diagnostic Codes for the feet are available under 38 C.F.R. § 4.71a, as follows:

Bilateral weak foot is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5277.  The disability is defined as a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  It is to be rated based on the underlying condition but with a minimum rating of 10 percent.

Acquired pes cavus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5278.  A 0 percent rating is warranted for slight pes cavus.  A 10 percent rating is warranted for unilateral or bilateral pes cavus with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  A 20 percent rating is warranted for unilateral pes cavus and a 30 percent rating is warranted for bilateral pes cavus when all toes tend to dorsiflexion, there is limitation of dorsiflexion at the ankle to a right angle, plantar fascia are shortened, and there is marked tenderness under the metatarsal heads.  A 30 percent rating is warranted for unilateral pes cavus and a 50 percent rating is warranted for bilateral pes cavus when there is marked contraction of the plantar fascia with dropped forefoot, all toes are hammer toes, there are very painful callosities, and there is marked varus deformity.  

Unilateral or bilateral metatarsalgia (Morton's disease) is rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5279.

Unilateral hallux valgus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 10 percent rating is warranted for operated hallux valgus with resection of the metatarsal head, or for severe hallux valgus if equivalent to amputation of the great toe.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5281, unilateral severe hallux rigidus is to be rated as severe hallux valgus.  Ratings for hallux rigidus are not to be combined with ratings for pes cavus.

Hammer toes are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5282.  Single hammer toes are rated at 0 percent.  All toes, unilateral, without claw foot, are rated at 10 percent.

Nonunion or malunion of the tarsal or metatarsal bones are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5283.  A moderate disability is rated at 10 percent, a moderately severe disability is rated at 20 percent, and a severe disability is rated at 30 percent.  Actual loss of use of the foot is rated at 40 percent.

Other foot injuries are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A moderate disability is rated at 10 percent, a moderately severe disability is rated at 20 percent, and a severe disability is rated at 30 percent.  Actual loss of use of the foot is rated at 40 percent.

The Veteran underwent a VA examination on February 22, 2014.  He reported pain, numbness, and worsening ability to tolerate long periods of weight bearing, walking, and running.  Pain in both feet was accentuated on use.  There was no pain on manipulation or swelling on use.  His left foot had characteristic callouses.  Arch supports did not relieve pain in either foot.  There was no extreme tenderness of the plantar surfaces.  There was bilateral decreased longitudinal arch height on weight-bearing.  There was no marked deformity, marked pronation, or extremity deformity other than pes planus.  There was no inward bowing, marked inward displacement, or severe spasm of the Achilles tendon.  The weight-bearing line did not fall over or medial to the great toe.  There was radiological evidence of bilateral arthritis.  He was diagnosed with bilateral pes planus.  In an August 2014 addendum, the examiner explained that the symptoms of tingling and numbness were less likely than not related to pes planus.  This opinion was based on the rationale that they were more likely related to the Veteran's service-connected cold injury residuals.

In an October 2016 statement, the Veteran reported piercing pain in his heel and arch and inflexibility due to arthritis.  He stated that he uses shoe inserts to making walking more comfortable.


The Veteran underwent another VA examination in November 2016.  He reported pain, numbness, and cold sensation.  He denied flare-ups or any functional impairment.  There was no pain or swelling on use.  There was no pain on manipulation.  There were bilateral characteristic callouses.  Regular use of orthotics provided relief in both feet.  There was no marked deformity, marked pronation, or extreme tenderness of the plantar surfaces.  There was decreased longitudinal arch height in both feet on weight-bearing.  The weight-bearing line did not fall over or medial to the great toe.  There was no deformity other than pes planus.  There was no inward bowing, marked inward displacement, or severe spasm of the Achilles tendon.  The examiner noted a small callous on the ball area at the head of the fifth metatarsal and first metatarsal of both feet.  He was diagnosed with bilateral pes planus.  The examiner found no functional loss beyond the subjective symptom of pain with prolonged walking.  

At his May 2017 hearing, the Veteran reported that he was not currently being treated by a podiatrist for pes planus.  He stated that he used orthotics.

For the period from February 22, 2014, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's pes planus.  His current 30 percent rating is warranted for bilateral severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.  Higher ratings are available for bilateral pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasms of the tendo Achillis on manipulation, and no improvement by orthopedic shoes or appliances, or for the functional equivalent thereof.  The evidence weighs against a finding of such severity.  Both the February 2014 and the November 2016 VA examiners explicitly found that there was no marked pronation, extreme tenderness of the plantar surfaces, or marked inward displacement and severe spasms of the tendo Achillis on manipulation.  There is no medical evidence to contradict these findings.  As to functional equivalence, the Veteran denied flare-ups or functional impairment beyond pain with prolonged walking.  See DeLuca, 8 Vet. App. at 204-07.  Furthermore, despite voluminous medical records in which the Veteran described pain in multiple joints, he rarely described any foot pain.  He did not seek any pain clinic consultation related to his foot pain, nor did he seek treatment from a podiatrist for his pes planus.  

The Board has considered the application of alternative diagnostic codes for diseases or injuries of the feet.  However, in this appeal the particular increased rating claim concerns the specific condition of pes planus (flatfoot).  The Board recognizes that the Veteran is rated separately for 10 percent for each foot for cold injuries under 38 C.F.R. § 4.104, Diagnostic Code 7122.  However, these separate rating issues have not been developed for appeal.  There is otherwise no evidence of any foot disability apart from the diagnosed pes planus.  Accordingly, the application of other diagnostic codes applicable to the feet (weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, nonunion or malunion of the tarsal or metatarsal bones, or other foot injuries) is not warranted under the circumstances of this case. Copeland v. McDonald, 27 Vet. App. 333, 338 (2016); Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).

For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's pes planus for the period from February 22, 2014.

Acquired Psychiatric Disability

The Veteran seeks an increase to his 30 percent rating for PTSD.

The schedular criteria has been amended currently incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 38 C.F.R. §§ 4.125, 4.130.  Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45, 93-94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)). 

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

During the pendency of this claim, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. In pertinent part, the DSM-5 eliminated the Global Assessment Functioning (GAF) GAF scores used in the DSM-IV.  However, as the revisions to the regulations have occurred during the pendency of this appeal, the (GAF) score remains applicable for the portion of the appeal to which is applies.  The GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

VA treatment records reflect that in June 2007 the Veteran reported being in crisis due to loss of his job, his house, and his family.  He had symptoms of mood swings, sleep irregularity, feelings of omnipotence, excessive expenditure, hypervigilance, numbing, and feeling of foreshortened future.  He was diagnosed with bipolar disorder, rule out PTSD.  He reported anxiety, sleep disorders, and a temper.  His social worker diagnosed PTSD and assigned a GAF score of 67.  Days later, his social worker diagnosed depression and rule-out PTSD.  In July 2007 he reported being depressed with anxiety.  He reported he was uncomfortable around people and had difficulty being expressive.  He stated that he was having memory problems.  In August 2007 he reported that he was unable to attend events like graduations because he became too emotional.  He reported flashbacks, difficulty sleeping, lack of interest in hobbies, irritability, detachment from others, numbed feelings, and difficulty concentrating.  He was diagnosed with a recurrent major depressive episode, polysubstance abuse, PTSD, and history of bipolar disorder.  He was assigned a GAF score of 60.  At a subsequent PTSD consultation he was diagnosed with mood disorder, PTSD, and polysubstance abuse, and he was assigned a GAF score of 59.  In September 2007 he reported forgetfulness.  He reported he was offered a job in Florida but was unsure about taking it.  Mood was sad and affect was flat.  Speech was slow and soft.  Thought process was slow.  He was diagnosed with major depressive disorder, rule-out PTSD, and substance abuse in partial remission.  He was assigned a GAF score of 67.  In October 2007 he reported hypervigilance and nightmares.  He reported a stabilized mood and close connection with his children.  His diagnosis was shifted from major depressive disorder to bipolar disorder.  In November 2007 he reported intrusive thoughts triggered by reminders of military service.  He reported hypersensitivity and lack of motivation.  His GAF score was lowered to 57.  In December 2007 he reported memory difficulties and intermittent shakiness.  He reported an improved sleep pattern and a stabilized mood.

The Veteran underwent a VA examination in December 2007.  He reported depression with crying spells 3-4 times per week.  He denied suicidal ideation, homicidal ideation, hallucinations.  He reported feelings of hopelessness and difficulty falling and staying asleep.  He reported being mistrustful and experiencing flashbacks while watching television.  He reported a good relationship with his son.  He stated that he became angry with his boss and told him he would kill him.  Mood was mildly dysphoric and affect was appropriate.  Speech was spontaneous, coherent, and relevant.  There were no signs of psychosis.  He was diagnosed with PTSD and bipolar disorder and assigned a GAF score of 70.

VA treatment records reflect that in January 2008 the Veteran reported a recent good visit with his children.  He reported getting emotional for reasons he did not understand.  In February 2008 he reported sleep difficulties, depression, and lack of motivation.  Mood was depressed, affect was flat, thought process was labored, and speech was slow and drawn out.  He reported irritability.  He next was seen in September 2008, at which time he reporting feeling somewhat more motivated but remaining mellow and flat.  He denied any specific dysphoria, poor concentration, difficulty sleeping, negative thoughts, or suicidal ideation.  There were no severe mood swings.  His GAF score was increased to 60.  In October 2008 he reported that his bipolar disorder has generally been controlled though he did have occasional anger outbursts.  In November 2008, he reported that he had come to realize that he had no friends, had never been in a real loving relationship, and felt insignificant.  He reported passive suicidal ideation without a plan.  He reported "outrageous" and violent dreams and nightmares.  He stated that he felt no motivation or interest in activities and felt numb without feeling.  He was diagnosed with bipolar disorder and PTSD.  His social worker assigned a GAF score of 50 and his psychiatrist assigned a score of 65.  

In a November 2008 statement, the Veteran's longtime friend reported that his personal relationships had become strained by lack of trust and irritability.  He reported that the Veteran cries on the phone when talking about his service.  He reported that the Veteran's condition had worsened since he lost his job.

VA treatment records reflect that in December 2008 the Veteran reported problems with concentration and memory as well as continued hypervigilance and lack of social relationships or motivation.  Later in the month he reported feeling better with a positive mood.  The Veteran's psychiatrist opined that the stressors of military service both caused PTSD and aggravated bipolar disorder.  The psychiatrist noted mild symptoms of PTSD with nightmares, hypervigilance, and avoidance.  The Veteran denied hallucinations and suicidal or homicidal ideation.  He was assigned a GAF score of 55.

In a December 2008 letter, the Veteran's treating VA therapist since June 2007 stated that he has symptoms of bipolar disorder and PTSD.  He exhibited hypervigilance, feelings of detachment from others, lack of social involvement, anger outbursts, concentration problems, memory issues, and headaches.

In a December 2008 letter, the Veteran's treating VA psychiatrist reported that he had been evaluated eight times over the prior year and diagnosed bipolar disorder and mild symptoms of PTSD.  The psychiatrist explained that he was currently in a depressive phase of bipolar disorder with symptoms of avoidance of stimuli associated with traumatic events from service.  He had difficulty concentrating and feelings of detachment from his relatives and children.  He seldom left his house and reported that other places were not very safe.

In a December 2008 statement, the Veteran's mother reported that he exhibits mood swings, irritability, and social isolation.  She reported that he has issues with concentration, memory loss, and sleep difficulties.  She reported that he drinks excessively to numb himself and that he suffers stress.



In a December 2008 statement, the Veteran's uncle reported that he is obsessively on guard and does not sleep without medication, but then goes to sleep for days at a time.  He stated that the Veteran exhibited severe mood changes affecting his relationship with his family.  He reported that the Veteran was easily angered and had an intimidating demeanor.

In a January 2009 statement, the Veteran reported cognitive memory problems, forgetting and misplacing items, and a learning impairment.  He reported being diagnosed with PTSD, bipolar disorder, and depression.  He reported irrational restlessness, intense anger, irritability, insomnia, headaches, severe mood swings, impatience, flattened emotions, ongoing detachment from social and family relationships, hypervigilance, and feelings of worthlessness.

In a January 2009 statement, the Veteran's friend reported that he is easily angered and avoids his friends.  She reported that he does not leave his house and sometimes lets his hygiene lapse.

VA treatment records reflect that in January 2009 the Veteran reported doing okay but feeling overly emotional.  In March 2009 he reported feeling mellow with occasional nightmares.  

In his April 2009 substantive appeal, the Veteran reported vicious nightmares and becoming emotional and teary-eyed several times per week.  He stated he had no close relationships with family, relatives, or former friends.  He reported that he had not worked in two years.  He stated that his memory and retention abilities were declining and that he is virtually unaware of times and dates.

VA treatment records reflect that in May 2009 the Veteran reported nightmares, avoidance, hyperarousal, and feelings of a foreshortened future.  His psychiatrist reduced his GAF score to 45.  In July 2009 his GAF score was returned to 55.  In October 2009 he reported depression, avoidance, hypervigilance, numbness of feeling, and a feeling for foreshortened future.  He had become a student and reported an enormous amount of time to memorize the information and keep up with his class.  He reported his memory problems to his primary care physician in November 2009.

In a November 2009 statement, the Veteran's friend reported that he had become depressed since he stopped working, focusing on his in-service stressors and developing hypervigilance and intrusive thoughts.

In a November 2009 statement, the Veteran's uncle reported that as a current student the Veteran has to spend an inordinate amount of time studying because of memory loss.  He also reported nightmares and severe depression.

In a November 2009 statement, the Veteran's mother reported that he studies 12 hours per day as a full-time student because he is having memory problems.  She reported that potential employers will not hire him because they learn that he has been treated for PTSD, bipolar disorder, and depression at a VA hospital.  She reported that he has no friends and his no longer sociable.

VA treatment records reflect that in December 2009 the Veteran reported nightmares, fears, feelings of foreshortened future, numbness, and inability to form lasting relationships.  He reported getting good grades in school.

In a January 2010 statement the Veteran reported that he has no family or social relationships and as a result he engages in reckless behavior.  He reported wild mood swings, intense anger, memory problems, and nightmares.

VA treatment records reflect that in April 2010 the Veteran reported increased depression without suicidal or homicidal ideation.  He reported anhedonia, memory problems, lack of motivation, low energy, sleep problems, and nightmares.  In June 2010 he reported no major change in mood, rated 4/10 with 10 being normal.  He reported poor concentration.  In October 2010 he reported no change.  Cognitive testing revealed 24/30 with deficits in memory on the Montreal Cognitive Assessment.  He was diagnosed with bipolar affective disorder, PTSD, and a cognitive disorder.


At his October 2010 hearing the Veteran reported that his PTSD had worsened since his last examination.

VA treatment records reflect that in December 2010 the Veteran underwent a neuropsychological evaluation.  Scores were at or near expectation on most tasks apart from attention, immediate and delayed verbal memory, and delayed pictorial memory, all of which fell within the borderline to low-average ranges.  Responses on an objective personality measure suggested the presence of significant emotional distress.  Pattern of performance on cognitive tasks was suggestive of very mild isolated memory impairment.  Specific risk factors that may have contributed to his presentation included psychological disturbance, poor sleep quality, alcohol abuse, and prior substance abuse.  In January 2011 he reported no significant changes to his mood.  He continued to experience problems with memory and concentration.

The Veteran underwent another VA examination in February 2011.  He reported depression for a long time.  He stated that he did not have any relationships or friends.  He reported that at times he felt helpless and hopeless and did not see a future.  He denied major anxiety attacks recently.  He denied hallucinations, delusions, homicidal ideation, and suicidal ideation.  He reported memory problems.  He reported crying spells and becoming emotional.  He stated that he was having flashbacks when watching television.  He reported hypervigilance.  Mood was dysphoric and affect was blunted.  He reported that he had been unemployed since becoming laid off in 2007.  The examiner noted that the Veteran was able to go to school and function well.  The examiner diagnosed PTSD and alcohol abuse with episodic drinking.  A GAF score of 70 was assigned.  The examiner found that the Veteran's symptoms were controlled by continuous medication and did not cause any social or occupational impairment.

VA treatment records reflect that throughout 2011 the Veteran continually reported no significant changes to his mood with similar symptoms.  

In a May 2012 statement, the Veteran disagreed with the assessment of the VA examiner.  He stated that his disability was more severe than assessed due to his inability to sleep without sleep aids, use of medication to minimalize panic attacks, memory loss, and inability to have functional social or work relations.  He reported anxiety attacks several times per week, especially if he has to be around people.  He reported severe mood swings and no social relationships.

VA treatment records reflect that in May 2012 he reported that he felt like he could not enjoy activities and that even at his motorcycle club he frequently just ended up watching television or working at the bar.  He reported a continuation of prior symptoms with increased alcohol consumption, which in September 2012 he reported had lessened.  In November 2012 he reported continued self-isolation.  In January 2013, he reported re-experiencing, avoidance, and hyperarousal.  Mood was down.  Affect was restrictive and minimally reactive.  He was diagnosed with PTSD, dysthymia, and mood disorder, possibly bipolar disorder versus depression with irritable features.  In February 2013 he reported his memory problems to his primary care physician, stating that his memory felt somewhat foggy.  In March 2013 he reported worsening anxiety and moodiness, continuing to isolate himself at home.  While at home he reported not adequately attending to hygiene.  In May 2013 he reported that he continued to go to his motorcycle club but felt estranged from others while he was there.  He reported low energy, poor concentration, lack of motivation, and lack of enjoyment.  He was diagnosed with PTSD, major depressive disorder, and dysthymia.  In July 2013 he reported continuing feelings of estrangement, cognitive slowness, decreased motivation, and anhedonia.

In an October 2013 statement, the Veteran reported that he was told he was not ready to attend group sessions and therefore only received individual therapy.  He reported a memory problem affecting his daily life.  He stated that he does not do well interacting with others.

VA treatment records reflect that in November 2013 the Veteran reported struggling to keep his irritability in check in the face of difficult class work at his community college.  He reported difficulty learning and retaining information, though he was able to maintain good grades.  In February 2014 he reported finishing school and earning excellent grades but being so exhausted that he planned to take a break.  In June 2014 he reported grief over his mother's death, accompanied by irritability with family members and increased alcohol consumption.  In October 2014 he reported increased social isolation.  In January 2015, he reported a "really bad period" since his prior appointment.  He reported increased stress now that he began raising his daughters, who presented discipline problems.  In April 2015 and in July 2015 he reported continuing nightmares, irritability, anxiety, depressed mood, and intrusive thoughts.  In November 2015 he reported the same symptoms in addition to in-and-out forgetfulness.  He reported baseline symptoms in February 2016.

In a May 2016 statement, the Veteran reported that his attempts to return to school, to have relationships, and to become employed had failed due to his PTSD.  He reported losing all his friendships and avoiding interacting with people.  An attached statement from his uncle corroborated his loss of friends and social relationships, as well as his memory problems.  His uncle stated that when he attempted to hold steady jobs he experienced panic attacks.  His uncle further reported that he frequently neglects his personal hygiene.  

VA treatment records reflect that in June 2016 the Veteran reported baseline symptoms.  In September 2016 he reported that he was "iffy."  He reported nightmares, irritability, anxiety, depressed mood, and intrusive thoughts.  He was able to keep his irritability in check.

In a September 2016 letter, the Veteran's treating VA psychiatrist reported that he was diagnosed with chronic and severe PTSD and persistent major depressive disorder.  The psychiatrist stated that due to his PTSD he has significant dysfunction across multiple domains and has not been able to work.

In an October 2016 statement, the Veteran reported nightmares and memory problems.  He stated that he tried to reinitiate friendships and form new relationships but had failed.

The Veteran underwent another VA examination in November 2016.  He reported difficulty sleeping.  He lived with and was raising two teenage children.  The examiner found symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and flattened affect.  Mood was dysthymic and affect was flat.  Thoughts were clear and goal directed without psychosis or mania.  There was no suicidal or homicidal ideation or plans.  He was diagnosed with PTSD and recurrent major depressive disorder.  The examiner found that his mental diagnoses were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

VA treatment records reflect that in January 2017 the Veteran reported stress related to a friend who recently became suicidal.  In May 2017 he reported struggling with PTSD symptoms including hypervigilance and irritability.  

At his May 2017 hearing, the Veteran reported depression, lack of social life and friends, nightmares, difficulty taking orders, and varying between being emotionless and overly emotional.

The Board finds that an evaluation of 50 percent is warranted for the Veteran's acquired psychiatric disabilities.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity.  The evidence establishes symptoms of this severity.  Most probative is the September 2016 letter from his treating VA psychiatrist stating that due to his PTSD he has significant dysfunction across multiple domains and has not been able to work.  Given the Veteran's persistent commitment to regular therapy, the Board finds the opinion of his treating psychiatrist more probative than the opinions of the VA examiners.  While the Veteran's GAF scores have often indicated a more mild disability, these scores varied, often with different therapists assigning scores more than 10 points apart concurrently.  The Board finds the September 2016 letter to be consistent with the more severe scores provided by his psychiatrists.  Rather than reflecting a worsening of the Veteran's symptoms, his treatment record indicate a stable disability over the course of the appeal period.  The Board thus finds that a 50 percent rating applies for the entirety of the appeal period.  

The Board further finds that an evaluation in excess of 50 percent is not warranted for the Veteran's acquired psychiatric disabilities.  Higher ratings are available for total occupational and social impairment or for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The evidence weighs against such manifestations.  While the September 2016 letter indicates that the Veteran has significant dysfunction across multiple domains, the Board does not find that this equates to deficiencies in most areas warranting a 70 percent evaluation.  Specifically, despite his social withdrawal he continued throughout the appeal period to maintain relationships with family members, including his children as well as his mother prior to her death.  He states that he feels estranged from the members of his motorcycle club, but the record nevertheless indicates that he continued to spend time there, even working at the bar.  Despite his memory loss, which testing has evaluated as mild, he was able to complete classes at a community college and reported that he received excellent grades.  This evidence indicates that he does not exhibit impairment with deficiencies in most areas, nor does he exhibit total occupational and social impairment.  Furthermore, his treatment records demonstrate an ability to control his irritable impulses and keep his stress from boiling over into panic.  For these reasons, the Board further finds that an evaluation in excess of 50 percent is not warranted for the Veteran's acquired psychiatric disabilities.

Lumbar Spine

The Veteran seeks an increase to his 10 percent rating for degenerative disc disease of the lumbar spine.

The Veteran is currently in receipt of a 10 percent disability rating for his lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or as intervertebral disc syndrome (IVDS) under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  



Under the General Formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm or guarding not severe enough to result in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The next higher rating of 20 percent is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

The Veteran underwent a VA examination in December 2007.  He reported stiffness and soreness in the lower back rated at 2/10.  He required a cane to walk and did not use a back brace.  He denied flare-ups.  He reported increased pain with repetitive motion.  He reported that his activities of daily living were limited and that his work was affected.  Gait was normal and posture was good.  Examination showed normal lumbar lordosis without scoliosis or kyphosis.  Muscle tone was good without spasm or atrophy.  Forward flexion was to 75 degrees without pain.  Extension was to 30 degrees with pain thereat.  Right and left lateral flexion was to 25 degrees with pain thereat.  Rotation was to 20 degrees bilaterally without pain.  There was no evidence of incoordination, weakness, or fatigability.  The examiner found no functional loss due to the subjective complaint of pain.  There was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance on repetitive motion.  Both lower limbs were negative for neurological deficiency.  X-rays showed moderately severe degenerative change with disc space narrowing at L5-S1 and mild degenerative disc changes at L4-L5.  There was no history of acute episodes of excruciating low back pain during the prior 12 months.  He was diagnosed with degenerative disc disease of the lumbar spine with limited motion and without any neurological deficiency.

VA treatment records reflect that in October 2008 the Veteran reported back pain that is worse with bending and exercise.  At a November 2008 physical therapy consultation, he reported chronic back pain causing difficulty bending, twisting, lifting, using stairs, and dressing his lower extremities.  He reported radiating pain in the back of his left leg.  He was provided with a back brace.  In December 2008 he was treated with lumbar traction.

In a January 2009 statement, the Veteran reported that he was receiving physical therapy for decreased flexibility.  He reported use of a back brace and chronic pain and numbness radiating down his left leg.

In a January 2009 statement, the Veteran's friend reported that he regularly curses about his intense pain in his back and down his leg.  X-rays showed mild multilevel degenerative changes in the thoracolumbar spine and grade 1 degenerative spondylolisthesis of L4-L5.

In his April 2009 substantive appeal, the Veteran reported use of a back brace and decreased flexibility.  He reported chronic pain radiating down his buttock along with numbness and limited flexibility.  He stated that he was unable to perform repetitive lifting and standing for long periods due to pain and fatigability.


In a November 2009 statement, the Veteran's mother reported that he does not ride his motorcycle as much as he used to due to back pain.

VA treatment records reflect that in March 2010 the Veteran reported back pain radiating down the posterior thigh to above the knee.  In September 2010 he reported low back pain, worse with activity or standing for long periods.

At his October 2010 hearing, the Veteran reported that his lumbar disability is painful.  He stated that if he does something as simple as cutting the grass, he gets significant pain going down through his left hip.  He reported that his pain was debilitating and that he cannot sit for long periods of time without the pain bothering him.

VA treatment records reflect that in January 2011 the Veteran reported pain in his left hip radiating to the buttock and hamstring, as a stress in the lower back.  There was no weakness, radiating to the foot, or incontinence, with the exception of acute episodes of incontinence associated with unrelated diarrhea.  He was issues a replacement back brace.

The Veteran underwent another VA examination in February 2011.  He reported daily on-and-off low back pain rated 7/10, mostly related to activity, specifically frequent bending and prolonged standing or walking.  He reported radiation to the left lower extremity with occasional tingling and numbness.  He reported on-and-off use of a back brace.  He denied flare-ups or incapacitating episodes.  Examination revealed minimal tenderness and normal alignment.  There was no muscle spasm.  Forward flexion was limited to 70 degrees.  Extension was limited to 20 degrees.  Right and left lateral extension was limited to 25 degrees.  Right and left lateral rotation was limited to 25 degrees.  All ranges of motion were without pain and without further impairment on repetitive testing.  Coordination was normal.  There were no focal neurological signs elicited in the lower extremity.  Muscle strength was normal without atrophy.  Sensations and reflexes were intact.  Gait was normal.  X-rays showed stable retrolisthesis and degenerative changes with facet arthropathy with no significant interval changes since December 2007.  An electromyography study (EMG) of the left lower extremity was normal and without evidence of lumbar radiculopathy.  He was diagnosed with degenerative joint and disc disease of the lumbar spine.

VA treatment records reflect that in April 2011 the Veteran reported spiking pain in his left hip radiating to his buttock and hamstring, worse with lifting and pushing his lawnmower.  His physician diagnosed a likely muscle spasm.  In December 2011 he reported that his pain had caused a dozen falls since April.

In a May 2012 statement, the Veteran disagreed with the assessment of the VA examiner.  He reported muscle spasms that incapacitate him and on occasion have caused him to fall.  

VA treatment records reflect that in June 2012 the Veteran continued to report severe left hip pain.  At a July 2012 pain clinic consultation he reported low back pain radiating into the left gluteal region, rated at 8/10 and exacerbated by a lot of standing or walking.  He began physical therapy in October 2012, and in November 2012 he reported that his pain continued at the same level.  In February 2013 he reported that his back was bothersome, but he stated that he was uninterested in additional medications, surgery, or injections.  He reported muscle spasm and sensory loss.  

In an October 2013 statement, the Veteran reported continuing back pain, coordination issues, and limited motion.  He stated that he could not sleep on his back or sit or stand for long periods.  He reported taking pain medication.  He reported use of a back brace and stated that he was no longer able to drive or ride his motorcycle for long distances.

VA treatment records reflect that in December 2013, the Veteran reported that his back pain was still terrible.  In September 2014, he reported lower back pain radiating to his left buttock, progressing in severity and occurring once to twice per month.  In April 2015, he reported that his radiating back pain continued to worsen.  He reported having more frequent bad days, during which he was basically bedridden.  He reported further worsening in November 2015.  In February 2016, he reported a back pain exacerbation and "pop" sounds while bending at the refrigerator.  He was diagnosed with a chronic low back pain strain.

In a May 2016 statement, the Veteran reported that he had experienced an acute pain in his back within the past year which kept him restricted to his home for more than a week.  He reported occasional falls and frequent use of a back brace.  He anticipated needing a cane in the near future.

VA treatment records reflect that in June 2016 the Veteran reported dealing with his symptoms well with no current complaints.  In October 2016 he reported lumbar pain with excessive standing and activity.  He requested and received a replacement back brace.

In an October 2016 statement, the Veteran reported pain and limited motion on a daily basis.  He reported that his pain made it difficult for him to drive or ride his motorcycle for long distances.  He reported nerve damage in his back and arms.

The Veteran underwent another VA examination in November 2016.  He reported chronic pain in the lower back which radiates to the left lower extremity, where he had a cold sensation and numbness.  He denied flare-ups.  He reported increased pain but no further functional loss with prolonged sitting, frequent bending, or heavy lifting.  He reported regular use of a back brace.  Forward flexion was limited to 80 degrees.  Extension was limited to 20 degrees.  Right and left lateral flexion and rotation were all limited to 20 degrees.  Repetitive testing did not lead to additional functional loss or loss of range.  Pain was noted in forward flexion and extension but it did not contribute to functional loss.  The Veteran was examined immediately after repetitive use over time, and pain, weakness, fatigability, or incoordination did not significantly limit functional ability.  There was evidence of pain with weight bearing but no evidence of localized tenderness or pain on palpation.  Muscle strength was full without atrophy.  There was evidence of muscle spasm.  Reflexes were normal.  There was no ankylosis.  There was no IVDS requiring bed rest.  Sensory examination was normal except for decreased sensation in the feet and toes, which the examiner attributed to diabetes and chronic alcohol dependency, not radiculopathy.  Straight leg raising tests were negative.  The examiner noted a subjective mild intermittent pain, paresthesia, and numbness in the left lower extremity.  X-rays showed severe disc space narrowing at L5-S1 with marked degenerative osteophyte formation, as well as mild anterolisthesis of L4 in relationship to L5 likely on a degenerative basis.  EMG results were consistent with sensorimotor peripheral polyneuropathy of the lower extremities, with no definite electrodiagnostic evidence of lumbosacral radiculopathy or plexopathy.  He was diagnosed with degenerative arthritis of the lumbar spine with a subjective symptom of left lower extremity radiculopathy and sensorimotor peripheral polyneuropathy of the lower extremities.  

In a March 2017 addendum, the November 2016 VA examiner clarified that the Veteran's muscle spasms did not result in an abnormal gait or abnormal spinal contour.

At his May 2017 hearing, the Veteran reported use of a brace for his lower back pain.  He also stated that he does not have diabetes.  The Board notes that his VA treatment records diagnose continued treatment for diabetes mellitus since diagnosis in December 2011.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.  Higher or separate evaluations are warranted for  incapacitating episodes, ankylosis, forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, radiculopathy, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of ankylosis, abnormal gait, or abnormal spinal contour.  While the Veteran has reported pain that caused him to be basically bedridden for periods of time, there is no evidence in the record of the physician-prescribed bedrest required for an incapacitating episode.  At no time was forward flexion measured at less than 70 degrees.  At no time was the combined range of motion of the thoracolumbar spine measured at less than 180 degrees.  While the Veteran has consistently reported pain radiating into his left lower extremity, the Board finds that the evidence weighs against finding these symptoms related to his low back disability.  Multiple EMG results have been inconsistent with lumbar radiculopathy, and, despite the Veteran's denials, he has been diagnosed with diabetes mellitus.  He is also service-connected for cold injury residuals in his feet.  The November 2016 VA examiner opined that reported tingling and numbness is related to diabetic neuropathy and possibly alcohol dependency.  The Board finds this opinion probative because it is supported by diagnoses in the Veteran's treatment records and is consistent with the objective EMG results.  As to functional equivalence, the Board finds that the reported symptoms are fully contemplated by the current 10 percent rating.  See DeLuca, 8 Vet. App. at 204-07.  He repeatedly denied flare-ups.  At his December 2007 examination he stated that he required a cane, but treatment records do not support regular use of a cane, and in a subsequent May 2016 statement he reported anticipation of needing a cane in the future.  His use of a back brace is considered, but the Board notes that treatment records regularly show that the Veteran's back pain was intermittent in nature.  In September 2014, he reported that his back pain occurred once or twice per month.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.
















							[CONTINUED ON NEXT PAGE]
ORDER

An evaluation in excess of 30 percent for pes planus, for the period since February 22, 2014, is denied.

An initial evaluation of 50 percent, but not in excess thereof, for an acquired psychiatric disability, to include PTSD, is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.




____________________________                          __________________________
               L. HOWELL			    STEVEN D. REISS
          Veterans Law Judge, 		                Veterans Law Judge,
     Board of Veterans' Appeals			Board of Veterans' Appeals





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


